Citation Nr: 1138715	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  11-01 439	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from March 1945 to December 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a high school education; he retired from the Nebraska Department of Roads in 1988, after forty years with the department.

2.  Service connection is in effect for bilateral hearing loss, rated as 60 percent disabling; and tinnitus, rated as 10 percent disabling; the combined disability rating is 60 percent.

3.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected tinnitus.


CONCLUSION OF LAW

VA compensation benefits predicated upon unemployability due to service-connected disabilities are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is rendered unemployable due to his service-connected hearing loss and tinnitus.  He asserts that even with his hearing aids, he would have difficulty listening to oral directions, and could not operate a machine or equipment because he would not be able to hear whether the machine was running or not.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in an August 2010 letter, prior to the initial adjudication of the claim.  

The Veteran's service treatment records and VA medical records have been obtained.  He has been provided with a VA medical examination pertinent to the appeal and an expert medical opinion regarding the impact of his hearing loss and tinnitus upon his employability has been obtained.  He and his representative have presented written argument in support of the claim.  We are satisfied that all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  




Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the record reflects that the Veteran has a high school education.  He retired from the Nebraska Department of Roads in 1988, after forty years with the department.  The Veteran indicated that he retired in part because of his hearing loss and tinnitus.

Service connection for bilateral hearing loss was granted in 2005.  At that point, audiometric testing revealed hearing loss which warranted a 20 percent disability rating.  In 2010, the Veteran requested an increased disability rating, asserting that his hearing acuity had decreased.  When audiometric testing was conducted in July 2010, decreased hearing acuity warranting a 60 percent disability rating was shown.  Service connection for tinnitus is also in effect, rated as 10 percent disabling.  The current combined disability rating is 60 percent.  

A VA audiological consultation pertinent to the unemployability claim was obtained in November 2010.  At that point, the Veteran reported he had been a heavy equipment operator prior to his retirement.  The examiner commented that hearing protection would be required for anyone in this occupation.  The examiner reviewed the Veteran's July 2010 audiometric test results and opined that with reasonable accommodations, the Veteran's hearing loss or tinnitus alone should not significantly affect his vocational potential or limit participation in most work activities.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Applying the law to the facts of this case, the Board notes that because the Veteran has one disability ratable at 60 percent.  He therefore meets the schedular criteria set forth at 38 C.F.R. § 4.16.  However, it must also be found that the service-connected disabilities are sufficient to produce unemployability.  In this case, the Board holds that the Veteran is not rendered unemployable due to his hearing loss and tinnitus.  In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose, ibid.  

Although the Veteran reports that he retired in 1988 in part because of his hearing loss and tinnitus, the evidence shows that his hearing acuity only recently worsened to a 60 percent disability level.  As recently as 2005, his hearing acuity only warranted a 20 percent disability rating.  Thus, in 2005, he did not meet the schedular criteria for a total disability rating under 38 C.F.R. § 4.16.  Generally-accepted medical principles dictate that sensorineural hearing loss, such as the Veteran's, does not improve over time; thus it is reasonable to suppose that his hearing acuity was no worse than 20 percent disabling in 1988, when he retired.  Taken in conjunction with the expert medical opinion to the effect that the Veteran should be able to maintain employment with reasonable accommodations for his hearing impairment, the Board holds that the Veteran is not precluded from employment solely by his hearing loss and tinnitus.  The preponderance of the evidence is against the Veteran's claim and the benefit sought must be denied.


ORDER

A total disability rating based upon individual unemployability due to service-connected disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


